IN THE SUPREME COURT OF IOWA
                                   No. 14–1386

                              Filed February 12, 2016

                           Amended April 22, 2016


TINA ELIZABETH LEE,

      Appellee,

vs.

STATE OF IOWA and POLK COUNTY CLERK OF COURT,

      Appellants.


      Appeal from the Iowa District Court for Polk County, James M.

Richardson, Judge.



      The State and the Polk County Clerk of Court appeal a judgment

awarding   the    plaintiff     attorney   fees.   REVERSED   AND   CASE

REMANDED WITH INSTRUCTIONS.



      Thomas J. Miller, Attorney General, Jeffrey S. Thompson, Solicitor
General, and Jeffrey C. Peterzalek and Meghan L. Gavin, Assistant

Attorneys General, for appellants.



      Paige Fiedler and Brooke Timmer of Fiedler & Timmer, P.L.L.C.,

Urbandale, for appellee.
                                               2

WIGGINS, Justice.

       An employee successfully obtained a judgment against her

employer for prospective injunctive relief under the self-care provision of

the Family Medical Leave Act (FMLA).                    The district court entered a

judgment awarding the employee attorney fees and costs.                     The State

appeals. We hold state sovereign immunity bars awards of attorney fees

and costs incurred in seeking retroactive monetary relief in actions

brought against state officials under Ex parte Young 1 to remedy violations

of the self-care provision of the FMLA. However, we hold state sovereign

immunity does not bar awards of attorney fees and costs incurred in

seeking prospective relief in such actions. Thus, we reverse the district

court judgment awarding the employee attorney fees and costs incurred

in seeking both retroactive and prospective relief and remand the case to

the district court with instructions to determine an appropriate award of

attorney fees and costs in a manner consistent with the principles

expressed in this opinion.

       I. Background Facts and Proceedings.

       The Polk County Clerk of Court employed Tina Lee until November

2004, when the clerk terminated her employment with the state judicial

branch after she took leave to treat her anxiety disorder.                In January

2006, Lee filed suit against the State of Iowa and the Polk County Clerk

of Court, 2 alleging violation of her statutory rights under the self-care

provision of the FMLA found at 29 U.S.C. § 2612(a)(1)(D).                   The State


       1In Ex parte Young, the Supreme Court held that states have no power to extend
state sovereign immunity to state officials acting in their official capacities in suits
seeking prospective relief from ongoing violations of federal law. 209 U.S. 123, 159–60,
167, 28 S. Ct. 441, 454, 457, 52 L. Ed. 714, 728–29, 732 (1908).
       2Hereinafter   collectively referred to as the State.
                                    3

asserted the affirmative defense of state sovereign immunity. The district

court denied summary judgment, finding Congress abrogated state

sovereign immunity in enacting the self-care provision of the FMLA.

      The jury rendered a verdict in favor of Lee on her claims of

wrongful termination and retaliatory discharge in violation of the FMLA.

In October 2007, the district court entered judgment in favor of Lee,

awarding her money damages for the wrongful discharge, liquidated

damages, reinstatement, and $78,844.21 in attorney fees and costs. The

court also ordered the State to train its employees on FMLA compliance.

The State filed a notice of appeal and moved to stay the judgment

pending appeal without filing a supersedeas bond.     Lee agreed to stay

collection of the monetary judgment but resisted the motion to stay as to

the reinstatement.    The district court denied the motion as to the

reinstatement, noting Lee would suffer substantial harm if the court

further delayed her receipt of salary and benefits.    Lee moved for an

award of the attorney fees and costs she incurred in resisting the stay.

The district court granted Lee’s motion in March 2008, ordering the State

to pay $8303.40 to cover the attorney fees and costs Lee incurred

between October 2007 and February 2008.

      The State then requested this court to stay the judgment pending

the appeal. We granted the State’s request and transferred the case to

the court of appeals, which affirmed the district court. We granted the

State’s application for further review but held the case in abeyance

pending the United States Supreme Court’s decision in Coleman v. Court

of Appeals of Maryland, ___ U.S. ___, 132 S. Ct. 1327, 182 L. Ed. 2d 296

(2012).

      In considering the State’s appeal, we determined the State

preserved its sovereign immunity arguments but incorrectly identified
                                           4

the Eleventh Amendment as the source of its sovereign immunity. Lee v.

State (Lee I), 815 N.W.2d 731, 738–39 (Iowa 2012).                  After noting the

Supreme Court held in Coleman that Congress failed to validly abrogate

state sovereign immunity in passing the self-care provision of the FMLA

under Section 5 of the Fourteenth Amendment, we proceeded to consider

the other ground upon which the district court had denied the State’s

sovereign immunity defense. Id. at 739–43 (citing Coleman, ___ U.S. at

___, 132 S. Ct. at 1332–33, 1335, 182 L. Ed. 2d at 300–04). Though we

determined the State had not constructively waived 3 state sovereign

immunity, we noted state employees may nonetheless seek injunctive

relief in suits against state officials responsible for violations of the self-

care provision of the FMLA under Ex parte Young.                    Id. at 743.      We

concluded,

              In this case, the judgment entered by the district court
       was predicated on legal error.               Accordingly, the
       noninjunctive relief granted in the judgment cannot stand,
       and we must reverse the district court. We remand the case
       to the district court to determine what relief granted in its
       judgment is still available to Lee within the framework of this
       lawsuit, findings of the jury at trial, and the cloak of
       immunity protecting the State. The district court shall
       permit the parties to be heard on this issue and enter a new
       final judgment for such relief.

Id.   Accordingly, we reversed the judgment of the district court and

remanded the case for determination of what relief was still available to

Lee. Id.

       On remand, Lee moved to enforce the October 2007 award of

reinstatement, arguing in the alternative that the State had waived



       3We  declined to address whether the State had expressly waived its immunity
because Lee had not presented that issue to the district court and the district court had
not ruled upon it. Lee I, 815 N.W.2d at 740, 741–43.
                                    5

sovereign immunity by stipulating it would pay her lost wages and

benefits if the appellate court affirmed the reinstatement order on appeal

when it moved to stay the judgment. See Lee v. State (Lee II), 844 N.W.2d
668, 673 (Iowa 2014). The State resisted, arguing Lee had not named

any state official in her original action, challenging the characterization

of lost wages and benefits as prospective relief, and arguing the State had

not waived its immunity in seeking the stay because it agreed to pay lost

wages and benefits only if the district court order was affirmed, rather

than reversed, on appeal. See id. at 673.

      In October 2012, the district court granted the motion, ordering

the State to reinstate Lee and pay her lost wages and benefits from the

date of the October 2007 judgment with postjudgment interest.          The

State appealed. In Lee II, we affirmed the district court and determined

the date of the October 2007 reinstatement order was the date from

which prospective relief should properly be determined. Id. at 684.

      Thereafter, Lee learned the State did not intend to pay her attorney

fees and costs and moved for attorney fees and costs in the district court.

Specifically, she requested the court to order the State to pay the

attorney fees and costs it awarded her in its October 2007 and March

2008 orders. She also sought an award of the attorney fees and costs

she incurred during both appeals.

      The district court concluded it was required to award Lee

reasonable attorney fees and costs under 29 U.S.C. § 2617(a)(3) because

she had been awarded relief in an FMLA action.         Thus, on June 27,

2014, the court entered judgment ordering the State to pay Lee the

attorney fees and costs it found she was entitled to in its October 2007

and March 2008 orders and $145,942.65 to cover the attorney fees and
                                    6

costs she incurred between February 2008 and June 2014. The State

appeals.

      II. Issues.

      This appeal presents three issues for us to consider.      First, we

must determine the source of authority for the award of prospective relief

to Lee. Second, we must determine whether state sovereign immunity

bars an award of attorney fees and costs to Lee. Third, we must decide

whether Lee is entitled to an award of attorney fees and costs under the

FMLA.

      III. Scope of Review.

      “We generally review decisions concerning attorney fees for an

abuse of discretion . . . .” Fennelly v. A-1 Mach. & Tool Co., 728 N.W.2d
181, 185 (Iowa 2007). However, when we review a ruling on a motion,

the scope of our review depends on the grounds raised in the motion.

See, e.g., Clinton Physical Therapy Servs., P.C. v. John Deere Health Care,

Inc., 714 N.W.2d 603, 609 (Iowa 2006). Whether a particular remedy is

available under Ex parte Young is a question of law. Lee II, 844 N.W.2d

at 674.    Accordingly, we review the district court’s decision to award

attorney fees and costs in an Ex parte Young action for correction of

errors at law. See id.

      IV. The Source of Authority for the Award of Prospective
Relief to Lee.
      The State alleges the source of authority for the award of

prospective injunctive relief to Lee is unclear, but it acknowledges the

source of authority for the award must be Ex parte Young, the FMLA, or

both. Regardless of the source of authority for the award, however, the

State contends it is not liable for attorney fees because Lee is not a
                                           7

“prevailing party” under the FMLA and Ex parte Young cannot authorize

an attorney fee award in Iowa.

       We begin our discussion by clarifying the source of authority for

awarding Lee prospective relief in her FMLA action brought under

Ex parte Young. The district court concluded the FMLA authorized the

prospective relief awarded to Lee.

       The constitutional principle of state sovereign immunity reflects

fundamental implications of our federal constitutional design and

recognizes that inherent in the nature of sovereignty is some degree of

immunity from suit. Alden v. Maine, 527 U.S. 706, 728–30, 119 S. Ct.
2240, 2254–55, 144 L. Ed. 2d 636, 662–63 (1999). Because the principle

of state sovereign immunity reflects fundamental aspects of state

sovereignty affirmed by, rather than originating from, the Eleventh

Amendment, states may invoke sovereign immunity in both federal and

state courts. 4    Id. at 713, 728–29, 754, 119 S. Ct. at 2246–47, 2254,

2266, 144 L. Ed. 2d at 652, 662, 678.

       State sovereign immunity is not absolute. On the contrary, it is

subject to several implicit limits or exceptions. Id. at 755–57, 119 S. Ct.

at 2267–68, 144 L. Ed. 2d at 679–81; Lee II, 844 N.W.2d at 677


       4The  Eleventh Amendment to the United States Constitution provides “[t]he
Judicial power of the United States shall not be construed to extend to any suit in law
or equity, commenced or prosecuted against one of the United States by Citizens of
another State, or by Citizens or Subjects of any Foreign State.” U.S. Const. amend. XI.
By its terms, the Eleventh Amendment limits only the exercise of federal judicial power,
not the exercise of judicial powers by state courts. The Supreme Court occasionally
uses the phrase “Eleventh Amendment immunity” as “convenient shorthand” for the
broader constitutional principle known as state sovereign immunity or “the States’
immunity from suit.” See Alden, 527 U.S. at 713, 119 S. Ct. at 2246–47, 144 L. Ed. 2d
at 652. The State now suggests the Tenth Amendment is the source of the immunity at
issue in this case. However, the principle of state sovereign immunity predates the
Constitution. See Lee I, 815 N.W.2d at 739 (quoting Alden, 527 U.S. at 713, 119 S. Ct.
at 2246–47, 144 L. Ed. 2d at 652).
                                     8

(acknowledging exceptions recognized in federal court also apply in state

court). For example, “Congress may abrogate the States’ immunity from

suit pursuant to its powers under § 5 of the Fourteenth Amendment.”

Coleman, ___ U.S. at ___, 132 S. Ct. at 1333, 182 L. Ed. 2d at 301.

States may expressly waive state sovereign immunity in federal and state

court. See Coll. Sav. Bank v. Fla. Prepaid Postsecondary Educ. Expense

Bd., 527 U.S. 666, 675–76, 119 S. Ct. 2219, 2226, 144 L. Ed. 2d 605,

616 (1999).     And states may constructively waive state sovereign

immunity by impliedly consenting to suit under limited circumstances.

Lee I, 815 N.W.2d at 741–42.

      The Ex parte Young doctrine represents another exception to state

sovereign immunity—one allowing federal and state courts to hear suits

brought against state officials in their official capacities seeking

prospective relief for violations of federal constitutional or statutory law.

Lee II, 844 N.W.2d at 677–78.            It is inaccurate to conceptualize

prospective relief ordered in suits brought against state officials in their

official capacities as authorized by or originating from Ex parte Young.

Rather, invoking Ex parte Young permits the maintenance of suits

alleging ongoing violations of federal constitutional or statutory law

against state officials despite state sovereign immunity so long as they

seek prospective relief. See Verizon Md., Inc. v. Pub. Serv. Comm’n of Md.,

535 U.S. 635, 645, 122 S. Ct. 1753, 1760, 152 L. Ed. 2d 871, 882

(2002). In other words, the Ex parte Young doctrine serves as a means or

mechanism for overcoming state sovereign immunity that allows a party

to maintain a suit to enforce federal law against a state. Determining

whether suit lies under Ex parte Young does not require analysis of the

merits of the federal law claim for which a party seeks relief. Id. at 646,

122 S. Ct. at 1761, 152 L. Ed. 2d at 883. But the question of whether
                                    9

the plaintiff is entitled to relief turns on the merits of the underlying

federal law claim. See Lee II, 844 N.W.2d at 680.

      Because the cloak of state sovereign immunity ordinarily protects

state entities from suits by individuals, proof that an arm of the State

violated the FMLA was insufficient standing alone to establish Lee’s

entitlement to relief. See Lee I, 815 N.W.2d at 743. Likewise, proof that

the action met the basic requirements for invoking Ex parte Young was

equally insufficient, standing alone, to establish Lee’s entitlement to

relief. See Lee II, 844 N.W.2d at 680. Consequently, in Lee II we stated

Lee’s reinstatement could appropriately be conceptualized “both as relief

under the FMLA and as Ex parte Young relief.” Id.

      In the very same paragraph, however, we also explained Lee was

“entitled to reinstatement because defendants violated the FMLA.”      Id.

(emphasis added).    We also acknowledged invoking Ex parte Young

constitutes “a method of enforcing valid federal legislation, in this case

the self-care provision of the FMLA.” Id. Lee was entitled to maintain

her suit seeking prospective relief because she satisfied the requirements

for invoking the Ex parte Young exception to state sovereign immunity.

See id. at 678–80.     However, Lee was entitled to prospective relief

because she proved the State violated the self-care provision of the

FMLA. Id. at 671, 680.

     V. Whether State Sovereign Immunity Bars An Award of
Attorney Fees and Costs to Lee.

      The Supreme Court has often considered the propriety of awarding

attorney fees in the context of actions against states maintained under

Ex parte Young, but the Court has not considered the propriety of

awarding attorney fees in the context of an action brought under the self-

care provision of the FMLA. The first major case addressing attorney fees
                                           10

in the Ex parte Young context was Hutto v. Finney, 437 U.S. 678, 98
S. Ct. 2565, 57 L. Ed. 2d 522 (1978). In Hutto, the Court affirmed two

attorney fee awards in an Ex parte Young action brought under 42 U.S.C.

§ 1983 to enforce constitutional rights.             Id. at 680, 700, 98 S. Ct. at

2568, 2578, 57 L. Ed. 2d at 528, 540.

       The Hutto Court first affirmed a district court award of attorney

fees pursuant to an express finding that state officers acted in bad faith

by failing to cure unconstitutional conditions of confinement in state

prisons. Id. at 684–85, 689–92, 98 S. Ct. at 2570, 2572–74, 57 L. Ed. 2d

at 530–31, 533–35. The Court reasoned the “power to impose a fine is

properly treated as ancillary to the federal court’s power to impose

injunctive relief.”    Id. at 691, 98 S. Ct. at 2574, 57 L. Ed. 2d at 534.

Thus, the Court declined to distinguish between attorney fees imposed

for bad faith and “any other penalty imposed to enforce a prospective

injunction.” Id. at 691–92, 98 S. Ct. at 2574, 57 L. Ed. 2d at 534–35.

       The Hutto Court also affirmed an appellate award of attorney fees

based on 42 U.S.C. § 1988, a fee-shifting statute authorizing courts to

award attorney fees to prevailing parties “as part of the costs” in actions

brought to enforce select federal statutes, including § 1983. Id. at 693–

700, 98 S. Ct. at 2574–78, 57 L. Ed. 2d at 536–40 (quoting 42 U.S.C.

§ 1988 (1976)). 5 In affirming this award, the Court relied on the fact that

courts have traditionally imposed awards of costs against states without

regard to state sovereign immunity. Id. at 695, 98 S. Ct. at 2576, 57
L. Ed. 2d at 537.        The Court also concluded awarding costs against

states does not “seriously strain” the distinction between forbidden

       5In  relevant part, § 1988 authorized discretionary awards to “prevailing parties”
in “any action or proceeding to enforce” specified statutes of “a reasonable attorney’s fee
as part of the costs.” 42 U.S.C. § 1988 (1976).
                                         11

retroactive relief and permitted prospective relief. In doing so, the Court

stated,

       Unlike ordinary “retroactive” relief such as damages or
       restitution, an award of costs does not compensate the
       plaintiff for the injury that first brought him into court.
       Instead, the award reimburses him for a portion of the
       expenses he incurred in seeking prospective relief.

Id. n.24.    Consequently, the Court held that Congress may authorize

awards of attorney fees as part of litigation costs without expressly

stating it intends to abrogate state sovereign immunity. Id. at 696–97,

98 S. Ct. at 2576–77, 57 L. Ed. 2d at 538.

       Two years after Hutto, the Court held both federal and state courts

may award attorney fees authorized by § 1988 against states in actions

brought under Ex parte Young despite state sovereign immunity. 6 Me.
v. Thiboutot, 448 U.S. 1, 9–11, 9 n.7, 10 n.11, 11 n.12, 100 S. Ct. 2502,

2507–08, 2507 nn.7 & 11, 2508 n.12, 65 L. Ed. 2d 555, 562–63, 562

n.7, 563 nn.11 & 12 (1980). 7          That same day, the Court declined to

decide whether federal courts may award attorney fees in actions

brought under Ex parte Young to vindicate statutes not enacted pursuant

to Section 5 of the Fourteenth Amendment. Maher v. Gagne, 448 U.S.
122, 130, 100 S. Ct. 2570, 2575, 65 L. Ed. 2d 653, 661–62 (1980).

       The Court revisited the subject of awarding attorney fees in actions

brought against state officials under Ex parte Young in Missouri v.


       6For clarity, this summary references “sovereign immunity” or “state sovereign

immunity” rather than “Eleventh Amendment immunity” in discussing these
precedents. This is consistent with the Court’s subsequent explanation of what it
means by the phrase “Eleventh Amendment immunity” in Alden. See Lee I, 815 N.W.2d
at 738–39 (quoting Alden, 527 U.S. at 713, 119 S. Ct. at 2246–47, 144 L. Ed. 2d at 652).
       7Courts may not award attorney fees in actions against state officers in their
personal capacities, however. Kentucky v. Graham, 473 U.S. 159, 170–71, 105 S. Ct.
3099, 3108, 87 L. Ed. 2d 114, 124–25 (1985).
                                    12

Jenkins, 491 U.S. 274, 109 S. Ct. 2463, 105 L. Ed. 2d 229 (1989).

Specifically, the Court considered whether states may be ordered to pay

attorney fees “enhanced to compensate for delay in payment” despite

state sovereign immunity. Id. at 278, 109 S. Ct. at 2466, 105 L. Ed. 2d

at 236. Once again, the fees at issue had been awarded by the district

court pursuant to § 1988. Id. at 275, 109 S. Ct. at 2465, 105 L. Ed. 2d

at 235. The Court reaffirmed sovereign immunity “has no application to

an award of attorney’s fees, ancillary to a grant of prospective relief,

against a State.” Id. at 280, 284, 109 S. Ct. at 2467, 2469, 105 L. Ed. 2d

at 238, 240. The Court thus held state sovereign immunity does not bar

an award of fees including “an enhancement for delay.” Id. at 284, 109

S. Ct. at 2469, 105 L. Ed. 2d at 240.

      According to the Jenkins Court, following Hutto, “it must be

accepted as settled that an award of attorney’s fees ancillary to

prospective relief is not subject to the strictures of [state sovereign

immunity].” Id. at 279, 109 S. Ct. at 2467, 105 L. Ed. 2d at 237. The

Court reasoned that the distinction between “retroactive monetary relief”

and “prospective injunctive relief” drawn in its prior cases supported a

broad reading of Hutto. Id. at 278, 109 S. Ct. at 2466, 105 L. Ed. 2d at

237 (citing Edelman v. Jordan, 415 U.S. 651, 94 S. Ct. 1347, 39
L. Ed. 2d 662 (1974); Ex parte Young, 209 U.S. 123, 28 S. Ct. 441, 52
L. Ed. 714 (1908)). Attorney fees belong to the prospective category, the

Court explained, because fees incurred while seeking prospective relief

constitute reimbursement for litigation expenses rather than retroactive

liability for prelitigation conduct. Id. Moreover, the Court reaffirmed that

the propriety of subjecting states to fee-shifting statutes does not depend

on congressional abrogation of state sovereign immunity pursuant to
                                    13

Section 5 of the Fourteenth Amendment. Id. at 279–80, 109 S. Ct. at

2467, 105 L. Ed. 2d at 237–38.

      Our research has uncovered no published federal or state case

reviewing a district court award of fees in a similar FMLA action.

However, for the following reasons, we conclude courts may award

attorney fees and costs in actions to enforce the self-care provision of the

FMLA maintained under Ex parte Young.

      First, the Supreme Court has repeatedly emphasized the propriety

of ordering states to pay attorney fees does not depend on congressional

abrogation of state sovereign immunity. Id.; Hutto, 437 U.S. at 696–97,
98 S. Ct. at 2576–77, 57 L. Ed. 2d at 538. Consequently, no decision by

the Supreme Court addressing the scope of congressional power to

abrogate state sovereign immunity dictates the outcome of our inquiry

here. See Coleman, ___ U.S. at ___, 132 S. Ct. at 1338, 182 L. Ed. 2d at

307 (“To abrogate the States’ immunity from suits for damages under

§ 5, Congress must identify a pattern of constitutional violations and

tailor a remedy congruent and proportional to the documented violations.

It failed to do so when it allowed employees to sue States for violations of

the FMLA’s self-care provision.”); see also Seminole Tribe of Fla. v.

Florida, 517 U.S. 44, 65–66, 72–73, 116 S. Ct. 1114, 1128, 1131–32, 134
L. Ed. 2d 252, 272–73, 276–77 (1996) (holding congressional power to

abrogate state sovereign immunity does not extend to Article I legislation

and noting that power has historically been limited to legislation enacted

pursuant to Sections 1 and 5 of the Fourteenth Amendment). The Court

has repeatedly considered yet declined to countenance the argument that

states may be ordered to pay attorney fees only in actions brought to

enforce Section 5 legislation. Jenkins, 491 U.S. at 279–80, 109 S. Ct. at
                                    14

2467, 105 L. Ed. 2d at 237–38; Maher, 448 U.S. at 130, 100 S. Ct. at

2575, 65 L. Ed. 2d at 661–62.

      Second, as the Supreme Court has acknowledged, awarding costs

in actions against state officials honors the prohibition against awarding

retroactive monetary relief established in Ex parte Young. See Jenkins,

491 U.S. at 278, 109 S. Ct. at 2466, 105 L. Ed. 2d at 236–37; Hutto, 437
U.S. at 695 n.24, 98 S. Ct. at 2576 n.24, 57 L. Ed. 2d at 537 n.24.

Significantly, the Court has characterized attorney fees as being

“ancillary to prospective relief.” Jenkins, 491 U.S. at 278–79, 109 S. Ct.

at 2466–67, 105 L. Ed. 2d at 236–37; see Hutto, 437 U.S. at 691, 98
S. Ct. at 2574, 57 L. Ed. 2d at 534.       This label invokes the Court’s

discussion of the nature of relief barred by sovereign immunity in

Edelman v. Jordan, 415 U.S. at 667–68, 94 S. Ct. at 1357–58, 39
L. Ed. 2d at 675.     In Edelman, the Court acknowledged that the

difference between relief permitted under Ex parte Young and relief

barred by sovereign immunity “will not in many instances be that

between day and night” but clarified that “an ancillary effect on the state

treasury is a permissible and often an inevitable consequence” of

awarding prospective relief. Id.

      The Edelman Court did not articulate precisely what constitutes a

permissible “ancillary effect on the state treasury.”    See id.   However,

Edelman made clear that fiscal consequences to states that are “the

necessary result of compliance with decrees which by their terms were

prospective in nature” constitute permissible ancillary effects. Id.

      Edelman initially “created considerable doubt as to the power of

federal courts to order fee awards to be paid with state funds” because

an award of attorney fees does not constitute necessary results of

compliance with a prospective decree.      Note, Attorneys’ Fees and the
                                           15

Eleventh Amendment, 88 Harv. L. Rev. 1875, 1876, 1894–95 (1975).

However, a note published in the Harvard Law Review the following year

argued attorney fee awards are distinguishable from retroactive damages.

The note stated,

       First, [attorneys’ fees] do not compensate for injuries
       sustained by the plaintiff, but rather reimburse expenses
       incurred in the process of obtaining a remedy. Indeed,
       attorneys’ fees may be awarded in cases in which injury,
       while threatened, has not yet occurred. Second, because the
       basic purpose of these awards is to induce litigants to
       vindicate the public interest, rather than to compensate the
       victims of unlawful state action, fee awards are properly not
       measured solely in terms of the time and money expended in
       winning the suit. While the market value of the services
       rendered by the lawyer may be the prime factor in evaluating
       the size of the fee award, the impact of the case on the law
       and on the lives of private citizens may also be taken into
       account.     And even if attorneys’ fees are regarded as
       compensation for prior losses, these losses arise in the
       course of obtaining prospective relief and hence, unlike
       damages, may be characterized as a financial burden created
       by the process of adjusting future state policy to the
       demands of federal law.

Id. at 1895–96 (footnotes omitted). Within a few years after the note’s

publication, the Court acknowledged attorney fee awards “do not

seriously strain” the distinction between prospective and retroactive relief

because they reimburse expenses the plaintiff incurred in seeking
prospective relief rather than compensate the plaintiff for preexisting

injury. Hutto, 437 at 695 n.24, 98 S. Ct. at 2576 n.24, 57 L. Ed. 2d at

537 n.24. 8

       Moreover, attorney fees are often “ancillary” to prospective relief

because they are necessary to vindicate federal rights. T. Haller Jackson


       8Notably,  the Hutto Court cited the note for an unrelated proposition. See Hutto,
437 U.S. at 691 n.16, 98 S. Ct. at 2573–74 n.16, 57 L. Ed. 2d at 534 n.16
(acknowledging that “principles of federalism . . . surely do not require federal courts to
enforce their decrees only by sending high state officials to jail”).
                                          16

IV, Fee Shifting and Sovereign Immunity After Seminole Tribe, 88 Neb. L.

Rev. 1, 37–38 (2009) [hereinafter Jackson]. The “private attorney general

rationale” 9   for   attorney    fee    awards   implicitly   acknowledges       the

availability of attorney fees is often “crucial to the practical ability to

bring suit.” See id. at 11, 37–38. Conceptualizing attorney fee awards as

“ancillary” to prospective relief in the sense that they serve “as a means

of achieving future compliance with federal law” honors the forward-

looking thrust of the prospective–retroactive distinction.           See Note, 88

Harv. L. Rev. at 1893–95.              This conclusion is consistent with the

Supreme Court’s express acknowledgement that awarding relief in

Ex parte Young actions strikes a balance between states’ sovereignty

interests and the countervailing federal interest in maintaining the

supremacy of federal law. As the Court has acknowledged,

              Both prospective and retrospective relief implicate
       Eleventh Amendment concerns, but the availability of
       prospective relief of the sort awarded in Ex parte Young gives
       life to the Supremacy Clause. Remedies designed to end a
       continuing violation of federal law are necessary to vindicate
       the federal interest in assuring the supremacy of that law.

Green v. Mansour, 474 U.S. 64, 68, 106 S. Ct. 423, 426, 88 L. Ed. 2d
371, 377 (1985).      The interests advanced by attorney fee awards are

distinguishable from the compensatory and deterrence interests that are

insufficient to overcome state sovereign immunity. See id.

       Third, the FMLA fee provision requires courts to award attorney

fees as part of costs.          The provision mandates an award of both

“reasonable attorney’s fees . . . and other costs of the action” to prevailing


       9As  the Supreme Court has acknowledged, Congress often enacts fee-shifting
statutes “to encourage private litigation” and use “private enforcement to implement
public policy.” Alyeska Pipeline Serv. Co. v. Wilderness Soc’y, 421 U.S. 240, 263, 95
S. Ct. 1612, 1624, 44 L. Ed. 2d 141, 156 (1975).
                                    17

plaintiffs. 29 U.S.C. § 2617(a)(3) (2000) (emphasis added). Historically,

courts have permitted the imposition of costs against states despite state

sovereign immunity. Hutto, 437 U.S. at 695, 98 S. Ct. at 2576, 57 L. Ed.
2d at 537.     The Supreme Court has repeatedly invoked this historical

rationale in holding that attorney fees awarded pursuant to statutes

imposing attorney fees as costs were not barred by sovereign immunity.

Jackson, 88 Neb. L. Rev. at 40 (noting the Court reached for a historical

basis to uphold fee awards in Jenkins, Hutto, and Maher). Moreover, that

rationale applies with equal force to every statute authorizing an attorney

fee award as part of costs, regardless of Congress’s constitutional basis

for enacting it.

      Lastly, the State argues no court has awarded attorney fees against

a state under a federal statute other than 42 U.S.C. § 1988 in an action

brought under Ex parte Young. We disagree. As the Sixth Circuit has

observed, it is well-settled that an award of attorney fees ancillary to

prospective relief is not barred by state sovereign immunity.     Uttilla v.

Tenn. Highway Dep’t, No. 99–5629, 2000 WL 245476, at *2 (6th Cir. Feb.

23, 2000) (per curiam) (affirming a district court’s denial of summary

judgment in the context of an action brought under the Americans with

Disabilities   Act   of   1990).    Because    attorney   fees   constitute

reimbursement of expenses incurred in seeking prospective relief, not

retroactive liability for prelitigation conduct, courts may award them

under Ex parte Young.        Espinoza v. Tex. Dep’t of Pub. Safety, No.

CIV.A.3:00–CV–1975–L, 2002 WL 31191347, at *5 (N.D. Tex. Sept. 30,

2002), (rejecting the argument that only injunctive relief is permitted

under Ex parte Young in the context of an action brought under the

Americans with Disabilities Act of 1990 and the Rehabilitation Act of

1973), aff’d per curiam, 148 F. App’x 224 (5th Cir. 2005); see also Class
                                      18

v. Norton, 505 F.2d 123, 127 (2d Cir. 1974) (upholding an award of

attorney fees in an action brought under the Social Security Act).        As

reflected in recent unpublished decisions, courts generally assume

attorney fees may be awarded in FMLA actions brought under Ex parte

Young. See, e.g., Kurtzman v. Univ. of Cincinnati, No. 1:09–CV–580–HJW,

2012 WL 1805486, at *7 (S.D. Ohio May 17, 2012) (adopting a

recommendation to deny summary judgment on an FMLA claim brought

under Ex Parte Young to the extent the plaintiff sought “prospective

injunctive relief, i.e. reinstatement and attorney fees”); Shaw v. Tenn.

Dep’t of Transp., No. 3:12–0247, 2012 WL 4191244, at *1 (M.D. Tenn.

May 8, 2012), (recommending denial of a motion to dismiss an FMLA

claim brought under Ex parte Young to the extent the plaintiff sought

“injunctive relief, including but not limited to reinstatement or equitable

relief, attorney’s fees and costs”), adopted by 2012 WL 4175011 (M.D.

Tenn. Sept. 18, 2012). But see Smith v. Grady, 960 F. Supp. 2d 735, 756

(S.D. Ohio 2013) (apparently assuming an award of attorney fees would

constitute retroactive relief prohibited by sovereign immunity).

      Accordingly, we conclude state sovereign immunity did not bar the

district court from awarding Lee attorney fees and costs she incurred in

seeking prospective relief to remedy violations of the self-care provision of

the FMLA in her action against state officials under Ex parte Young.

     VI. Whether Lee is Entitled to an Award of Attorney Fees and
Costs Under the FMLA.

      The   FMLA    fee   provision   provides   that   courts   shall award

reasonable attorney fees and costs to plaintiffs awarded any judgment in

an FMLA action. 29 U.S.C. § 2617(a)(3). Federal courts interpreting the

FMLA acknowledge its fee provision makes awarding attorney fees

mandatory rather than discretionary.       See, e.g., Franzen v. Ellis Corp.,
                                     19

543 F.3d 420, 430 (7th Cir. 2008) (“Unlike most other statutory fee-

shifting provisions, section 2617 requires an award of attorneys’ fees to

the plaintiff when applicable.”).

      Legislative history and related caselaw confirm the FMLA requires

courts to award reasonable attorney fees to prevailing plaintiffs.   Both

houses of Congress clearly contemplated courts would have no discretion

to deny attorney fees to a prevailing plaintiff under § 2617 and would

retain discretion only as to the amount of fees awarded. S. Rep. No. 103-

3, at 36 (1993), reprinted in 1993 U.S.C.C.A.N. 3, 38; H.R. Rep. No. 103-

8, pt. 1, at 47–48 (1993).      In addition, Congress intended courts to

interpret the FMLA fee provision in the same manner they interpret the

fee provision of the Fair Labor Standards Act (FLSA) of 1938, 29 U.S.C.

§ 216(b). S. Rep. No. 103-3, at 36; H.R. Rep. No. 103-8, pt. 1, at 47–48.

Like the FLSA fee provision, the FMLA fee provision instructs that courts

shall award attorney fees in addition to any judgment awarded to the

plaintiff. Compare 29 U.S.C. § 216(b), with id. § 2617(a)(3). As we have

previously acknowledged, the FLSA fee provision “mandates an award of

reasonable attorney fees and costs to the prevailing party.” Dutcher v.

Randall Foods, 546 N.W.2d 889, 895 (Iowa 1996). Under that provision,

only the reasonableness of the amount of fees awarded is left to the

district court’s broad discretion. Id.

      Consequently, we conclude the FMLA fee provision requires an

award of attorney fees and costs to any plaintiff awarded any judgment

in an FMLA action. It contains no exception prohibiting fee awards to

defendants who happen to be states. On the contrary, the FMLA defines

employers who may be defendants to include public agencies, including

states.   See 29 U.S.C. § 2611(4)(A)(iii) (defining “employer” to include
                                    20

public agencies); see also id. § 203(x) (defining “public agency” to include

states or state agencies).

      We now turn to the question of whether the district court awarded

Lee any judgment in her FMLA action.         The State argues 29 U.S.C.

§ 2617(a)(3) does not permit an award of attorney fees to Lee because it

applies only when the plaintiff is a prevailing party. The State further

argues it is impossible to conclude Lee prevailed either in the district

court or in her first appeal. In response, Lee argues the prevailing-party

standard does not apply under the FMLA. Alternatively, she argues that

even if the prevailing-party standard applies, under that standard the

court determines whether a party has prevailed based on the outcome of

the case as a whole.

      We agree with Lee that the standard that applies under the FMLA

fee provision is distinguishable from the standard that applies under fee

provisions authorizing discretionary awards of fees to prevailing parties.

First, unlike the FMLA fee provision, most other congressionally enacted

fee provisions employ the word “may” rather than the word “shall.”

McDonnell v. Miller Oil Co., 968 F. Supp. 288, 292 (E.D. Va. 1997).

Courts usually hold that fee provisions using the word “may” place the

decision about whether to award any attorney fees within the sound

discretion of the district court. See id. In contrast, because the FMLA

fee provision employs the word “shall” instead of the word “may,” it

requires the district court to award attorney fees to any plaintiff awarded

any judgment in an FMLA action. See id.

      Second, whereas most fee-shifting provisions permit discretionary

fee awards to the prevailing party, the FMLA fee provision mandates fee

awards only to prevailing plaintiffs.    Id. at 293.   Thus, the FMLA fee
                                      21

provision is unilateral rather than bilateral in scope, as only plaintiffs in

FMLA actions are eligible to receive attorney fee awards. Id.

      Third, whereas fee provisions authorizing discretionary fee awards

to prevailing parties authorize attorney fee awards under a broad range

of circumstances, the FMLA fee provision does not.          Typically, courts

generously construe statutes authorizing an award of fees to a prevailing

party. See Hensley v. Eckerhart, 461 U.S. 424, 433 & n.7, 103 S. Ct.
1933, 1939 & n.7, 76 L. Ed. 2d 40, 50 & n.7 (1983). In fact, because

“the prevailing party inquiry does not turn on the magnitude of the relief

obtained,” even an award of nominal damages confers eligibility to

receive an attorney fee award under that standard. Farrar v. Hobby, 506
U.S. 103, 113–14, 113 S. Ct. 566, 574, 121 L. Ed. 2d 494, 505 (1992).

“In short, a plaintiff ‘prevails’ when actual relief on the merits of his claim

materially alters the legal relationship between the parties by modifying

the defendant’s behavior in a way that directly benefits the plaintiff.” Id.

at 111–12, 113 S. Ct. at 573, 121 L. Ed. 2d at 503. A claim materially

alters the legal relationship between the parties once “the plaintiff

becomes entitled to enforce a judgment, consent decree, or settlement

against the defendant.” See id. at 113, 113 S. Ct. at 574, 121 L. Ed. 2d

at 504. In contrast, the FMLA fee provision plainly applies only once a

court has awarded a judgment under the FMLA and does not authorize

attorney fee awards pursuant to consent decrees or settlements. See 29

U.S.C. § 2617.

      Consequently, we must determine whether Lee met the statutory

prerequisite for an award of attorney fees based on her FMLA claim—a

judgment in her favor on that claim.          If so, the district court was

obligated to award Lee attorney fees and costs, and its discretion was

limited to the amount of the award. See id.
                                    22

      The FMLA does not define the term judgment.          See id. § 2611.

Generally, the term “judgment” refers to a “final determination of the

rights and obligations of the parties in a case.” Judgment, Black’s Law

Dictionary (10th ed. 2014); cf. Iowa R. Civ. P. 1.951 (“Every final

adjudication of any of the rights of the parties in an action is a

judgment.”). Applying recognized conflict-of-law principles, however, we

conclude that in order to determine whether the district court order

awarding prospective relief to Lee constitutes a judgment in her favor for

purposes of the FMLA fee provision, we must determine whether it

constitutes a valid judgment by applying state law.      See Restatement

(Second) of Conflict of Laws § 92 & cmt. c, at 272–73 (1971) [hereinafter

Restatement (Second)] (“A judgment, to be valid . . . , must be in force in

the state where the judgment was rendered.”).

      At the conclusion of Lee I, we remanded this case to the district

court “to determine what relief granted in its judgment” was still

available to Lee under Ex parte Young. Lee I, 815 N.W.2d at 743. The

State argues Lee is not entitled to attorney fees under the FMLA because

this court wholly reversed the district court judgment in Lee I. It further

argues our holding in Lee II that the date of the October 2007 order is the

date from which prospective relief should be determined is irrelevant to

the question presented in this appeal. We disagree.

      The State now makes essentially the same argument it made in Lee

II when it contended Lee I reversed the October 2007 order in its entirety.

Lee II, 844 N.W.2d at 681. Critically, we specifically rejected the notion

that the 2007 judgment had no impact on the rights and obligations of

the parties in Lee II:

            [The State’s] arguments rest on a flawed premise—that
      we did not uphold the reinstatement remedy in Lee I. [The
                                    23
      State is] technically correct that Lee I did not “affirm” the
      district court’s 2007 judgment. Our decision stated that it
      reversed the judgment of the district court and remanded the
      case for further proceedings, ordering the district court to
      “enter a new final judgment.” But, we agree with the district
      court’s interpretation of our remand: “None of the trial
      court’s holdings regarding equitable relief were specifically
      overruled, and as law of the case, they must still be
      enforced.” We specifically held only the “noninjunctive relief
      granted in the judgment cannot stand.” We limited the
      district court’s task on remand to “determin[ing] what relief
      granted in its judgment is still available to Lee within the
      framework of this lawsuit, findings of the jury at trial, and
      the cloak of immunity protecting the State.” The district
      court was therefore responsible only for categorizing the
      elements of the 2007 order as injunctive or noninjunctive.
      In “the framework of this lawsuit,” the district court’s 2012
      ruling correctly concluded the 2007 reinstatement order is
      relief granted in that judgment that is still available to Lee.

Id. at 681–82 (final alteration in original) (citations omitted) (quoting

Lee I, 815 N.W.2d at 743). We therefore upheld the 2012 order awarding

Lee lost wages and benefits from the date of the 2007 order because we

determined “the 2007 order imposed prospective injunctive relief from

defendants’ violation of the FMLA, creating an obligation to reinstate

Lee.” Lee II, 844 N.W.2d at 682.

      “It is a familiar legal principle that an appellate decision becomes

the law of the case and is controlling on both the trial court and on any

further appeals in the same case.” United Fire & Cas. Co. v. Iowa Dist.

Ct., 612 N.W.2d 101, 103 (Iowa 2000).          When the law-of-the-case

doctrine applies, “the legal principles announced and the views

expressed by a reviewing court in an opinion, right or wrong, are binding

throughout further progress of the case.” State v. Ragland, 812 N.W.2d
654, 658 (Iowa 2012) (quoting State v. Grosvenor, 402 N.W.2d 402, 405

(Iowa 1987)). The doctrine generally applies only to issues raised and

passed on in a prior appeal. Cawthorn v. Catholic Health Initiatives Iowa
                                          24

Corp., 806 N.W.2d 282, 286–87 (Iowa 2011); Bahl v. City of Asbury, 725
N.W.2d 317, 321 (Iowa 2006). However, the doctrine extends to “matters

necessarily involved in the determination of a question” settled in a prior

appeal for purposes of subsequent appeals. In re Lone Tree Cmty. Sch.

Dist., 159 N.W.2d 522, 526 (Iowa 1968) (quoting Des Moines Bank &

Trust Co. v. Iowa S. Utilities Co. of Del., 245 Iowa 186, 189, 61 N.W.2d
724, 726 (1953)).

       Just as the matters decided in Lee I controlled as the law of the

case in Lee II, those matters decided in both Lee I and Lee II control in

the appeal before us.        In Lee II, we determined Lee I established the

equitable relief included in the district court judgment had never been

specifically overruled and therefore remained enforceable as the law of

the case.     Lee II, 844 N.W.2d at 681.          In holding Lee was entitled to

prospective injunctive relief under Ex parte Young from the date of the

2007 order forward, we necessarily determined the 2007 order created an

obligation to reinstate Lee that remained in force. 10 Id. at 681–82, 684.

       Of course, reversal on the merits can change a prevailing plaintiff

into a nonprevailing plaintiff. See Jenkins v. Missouri, 127 F.3d 709, 714

(8th Cir. 1997). Under the prevailing-party standard, when the holding
on appeal does not affect the district court finding that the defendant

violated the law or the defendant’s obligation to remedy such violations,

the outcome on appeal does not retroactively take away the status of a


       10In  Lee II, we also held that the State waived its sovereign immunity by making
assurances to this court in order to obtain a stay of the reinstatement. Lee II, 844
N.W.2d at 683. This holding, standing alone, would have been insufficient to afford Lee
relief to the date of the 2007 order had the equitable relief contained therein not
remained in force. But we expressly held that Lee was entitled to prospective relief from
the date of the 2007 order “under Ex parte Young.” Id. at 684. The question of whether
the Ex parte Young exception to state sovereign immunity applies is distinct from the
question of whether the consent or waiver exception applies.
                                     25

plaintiff as the prevailing party in the underlying action. Id. Thus, we

agree with Lee that “status as a prevailing party is determined on the

outcome of the case as a whole, rather than by piecemeal assessment of

how a party fares . . . along the way.” Id. (interpreting Comm’r, INS v.

Jean, 496 U.S. 154, 161–62, 110 S. Ct. 2316, 2320, 110 L. Ed. 2d 134,

144 (1990)); see also Tex. State Teachers Ass’n v. Garland Indep. Sch.

Dist., 489 U.S. 782, 791, 109 S. Ct. 1486, 1493, 103 L. Ed. 2d 866, 876

(1989) (stating a prevailing party is “one who has succeeded on any

significant claim affording it some of the relief sought, either pendente lite

or at the conclusion of the litigation”).    In other words, a party is a

prevailing party entitled to attorney fees so long as it won the war, even if

it lost a battle or two along the way.

      Moreover, we find the same holds true when the FMLA standard

applies.   Notably, appellate courts do not enter judgments on appeal.

State v. Effler, 769 N.W.2d 880, 883 (Iowa 2009).           Rather, when a

different party prevails on appeal than prevailed in the district court, this

court or the court of appeals remands the case to the district court for

entry of a judgment in his or her favor. See id.

      Applying these principles to the circumstances before us, we

conclude the district court was correct that it was required to award Lee

attorney fees and costs under the FMLA. See 29 U.S.C. § 2617(a)(3). We

necessarily determined in Lee II that the 2007 order constituted a valid

judgment awarded to Lee that remained in force. See Lee II, 844 N.W.2d

at 681–82; see also Restatement (Second) § 92 & cmt. c, at 272–73;

Judgment, Black’s Law Dictionary.          As the law of the case, that

determination controlled here as to whether Lee qualifies for attorney

fees and costs under the FMLA.
                                     26
     VII. Did the District Court Correctly Determine the Amount of
the Attorney Fee and Costs Award?
          Because the FMLA mandates an award of reasonable attorney fees
and costs to the prevailing plaintiff, only the amount of attorney fees

awarded is within the district court’s discretion. Dotson v. Pfizer, Inc.,

558 F.3d 284, 303 (4th Cir. 2009); see Dutcher, 546 N.W.2d at 895

(discussing the scope of district court discretion in the context of

mandatory fee awards under the FLSA).        When a party challenges the

reasonableness of an award of attorney fees and costs, we ordinarily

review the amount of the award for an abuse of discretion.           Equity

Control Assocs., Ltd. v. Root, 638 N.W.2d 664, 674 (Iowa 2001). In this

case, the State did not contest the reasonableness of the attorney fees

and costs before the district court, nor did the court address this issue in

its ruling. Consequently, the State has not preserved this issue for our

review. See Meier v. Senecaut, 641 N.W.2d 532, 537 (Iowa 2002).

          However, the State challenges the amount of the fees awarded on

another ground. Specifically, the State argues state sovereign immunity

bars any award of attorney fees and costs to Lee in this action. As we

already decided, state sovereign immunity does not prevent courts from

awarding attorney fees and costs incurred in seeking prospective relief in

actions brought against state officials under Ex parte Young to remedy

violations of the self-care provision of the FMLA. Nonetheless, when the

district court ordered the state to pay attorney fees and costs, it did not

analyze the documentation Lee submitted to determine whether each

item of fees and costs she claimed was incurred in seeking retroactive

monetary relief, prospective relief, or both retroactive and prospective

relief.

          It is evident the district court awarded Lee attorney fees she

incurred in seeking both retroactive and prospective relief. In its October
                                    27

2007 order, the court made findings to support the reasonableness of the

fee award. The court found Lee’s counsel spent a reasonable amount of

time on each task performed and provided proper documentation as to

the reasonableness of the hourly rates charged by the attorneys who

performed those tasks. The court emphasized Lee obtained not only a

jury verdict in her favor on both her wrongful discharge and retaliation

claims, but also an order that the State comply with the law and train its

employees on FMLA compliance. Because the court found Lee to be a

highly successful plaintiff, it awarded her all the attorney fees she

requested. However, the court never addressed whether any portion of

the attorney fees and costs Lee requested related solely to her claims for

retroactive monetary relief.

       The documentation Lee submitted to the district court reveals a

portion of the attorney fees the court awarded Lee was specific to her

claims for retroactive monetary relief.     For example, Lee requested

attorney fees her counsel charged for calculating her lost wages and

bringing her claim for liquidated damages. Lee acted appropriately when

she requested these fees, as she believed she was entitled to both

retroactive and prospective relief at the time because the court had

denied the State’s claim of sovereign immunity on abrogation grounds.

The Supreme Court subsequently decided Congress did not abrogate

state sovereign immunity in enacting the self-care provision of the FMLA,

and we reversed the district court judgment on appeal as to the

noninjunctive relief granted to Lee because the district court had based

its decision to award that relief on legal error. Lee I, 815 N.W.2d at 740,

743.

       In its most recent order awarding attorney fees and costs, the

district court reaffirmed the awards of fees and costs in its October 2007
                                     28

and March 2008 orders and awarded additional attorney fees and costs.

Because we find state sovereign immunity barred the district court from

awarding Lee attorney fees and costs she incurred in seeking retroactive

monetary relief, we must reverse the district court order of June 27,

2014, and remand the case for the court to award Lee reasonable

attorney fees and costs she incurred in seeking prospective relief.

      In determining an appropriate fee award in this case, the district

court should consider the general principles governing attorney fee

awards in actions in which plaintiffs are only partially successful. Thus,

to the extent Lee’s unsuccessful claims for retroactive relief were

unrelated to her successful claims for prospective relief, the court may

not award fees or costs she obviously incurred in pursuing only the

unsuccessful claims. See Hensley, 461 U.S. at 434–35, 440, 103 S. Ct.

at 1940, 1943, 76 L. Ed. 2d at 51–52, 54–55. But to the extent counsel

devoted time “generally to the litigation as a whole, making it difficult to

divide the hours expended on a claim-by-claim basis,” the court may

“focus on the significance of the overall relief obtained by the plaintiff in

relation to the hours reasonably expended on the litigation.” Id. at 435,

103 S. Ct. at 1940, 76 L. Ed. 2d at 51–52. The court may properly award

any fees incurred in the litigation involving “a common core of facts” or

“based on related legal theories.” See id. at 435, 103 S. Ct. at 1940, 76

L. Ed. 2d at 51; see also Marez v. Saint-Gobain Containers, Inc., 688 F.3d
958, 965 (8th Cir. 2012); Lynch v. City of Des Moines, 464 N.W.2d 236,

239 (Iowa 1990); Landals v. George A. Rolfes Co., 454 N.W.2d 891, 897

(Iowa 1990).    Nevertheless, the court ultimately must consider the

reasonableness of the hours expended on the litigation as a whole in

light of the degree of success actually obtained.     Hensley, 461 U.S. at

436, 103 S. Ct. at 1941, 76 L. Ed. 2d at 52.
                                    29

      As the Supreme Court has explained with respect to awarding

attorney fees and expenses to a partially successful party,

      The product of reasonable hours times a reasonable rate
      does not end the inquiry. There remain other considerations
      that may lead the district court to adjust the fee upward or
      downward, including the important factor of the “results
      obtained.” This factor is particularly crucial where a plaintiff
      is deemed “prevailing” even though he succeeded on only
      some of his claims for relief. In this situation two questions
      must be addressed. First, did the plaintiff fail to prevail on
      claims that were unrelated to the claims on which he
      succeeded? Second, did the plaintiff achieve a level of
      success that makes the hours reasonably expended a
      satisfactory basis for making a fee award?

Id. at 434, 103 S. Ct. at 1940, 76 L. Ed. 2d at 51 (footnote omitted). On

remand, the district court may consider not only the significance of the

success obtained to Lee personally, but also the degree to which her core

claim served to vindicate the public interest.    Lash v. Hollis, 525 F.3d
636, 642–43 (8th Cir. 2008); see Wal-Mart Stores, Inc. v. Barton, 223 F.3d
770, 773 (8th Cir. 2000).

      As we have previously recognized, the precise methodology the

district court employs to determine a reasonable fee award consistent

with the principles outlined above is within its broad discretion:

             There is no precise rule or formula for making these
      determinations. The district court may attempt to identify
      specific hours that should be eliminated, or it may simply
      reduce the award to account for the limited success. The
      court necessarily has discretion in making this equitable
      judgment.

Vaughan v. Must, Inc., 542 N.W.2d 533, 541 (Iowa 1996) (quoting

Hensley, 461 U.S. at 436–37, 103 S. Ct. at 1941, 76 L. Ed. 2d at 52); see

Schaffer v. Frank Moyer Constr., Inc., 628 N.W.2d 11, 22 (Iowa 2001)

(acknowledging the district court has broad discretion as to the amount

of an attorney fee award even when awarding fees is mandatory). The
                                        30

district court need not “sort out precisely hour by hour what legal work

was performed to support what allegation.”         Vaughan, 542 N.W.2d at

541. Precisely how the district court determines an attorney fee award to

reimburse Lee for fees she reasonably incurred in pursuit of her claims

for prospective relief is within its discretion.    Nonetheless, given the

circumstances of this case, the court must reduce its initial award by the

amount it determines is necessary to ensure it does not include fees and

costs Lee incurred in proving aspects of her claims for retroactive relief

that were wholly unrelated to the common core of facts or legal theories

establishing her entitlement to prospective relief. See Jenkins, 491 U.S.

at 284, 109 S. Ct. at 2469, 105 L. Ed. 2d at 240.

      We recognize there is no precise methodology the district court

must employ to calculate an appropriate award of attorney fees.

However, whatever methodology the court employs, it must provide in its

order “a concise but clear explanation of its reasons for the award.”

Hensley, 461 U.S. at 437, 103 S. Ct. at 1941, 76 L. Ed. 2d at 53; see

Dutcher, 546 N.W.2d at 897.

      VIII. Disposition.

      We reverse the district court order of June 27, 2014, as to all

attorney fees and costs it ordered the State to pay.      On remand, the

district court should enter an order awarding Lee attorney fees and costs

she incurred in seeking prospective relief in accordance with the

principles set forth in this opinion.

      Costs of this appeal are assessed one-half to each party.

      REVERSED AND CASE REMANDED WITH INSTRUCTIONS.